Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Bin Kingombe et al (US 2010/0144005) is considered to be the closest prior art of record. Bin Kingombe et al discloses a method of isolating microorganisms from samples such as food (e.g. abstract, para’s 0010-0014).  Bin Kingombe et al discloses the method can comprise homogenizing and incubating the sample with an enrichment media such as a liquid broth (solution) (e.g. para’s 0010-0014, 0016, 0062).  Bin Kingombe et al discloses adding magnetic particles to this mixture wherein the magnetic particles can bind to the microorganisms (e.g. para’s 0016-0023).  Bin Kingombe et al discloses that a mixture of the immunomagnetic particles comprising different antibodies specific for different species of microorganisms of interest can be utilzed (e.g. para 0022).  Bin Kingombe et al discloses precipitating the magnetic particles bound to the microorganisms to form a precipitate and supernatant (para’s 0004 0010-0014, 0016, 0062 and Figures 1 and 5 A-B).  Bin Kingombe et al discloses isolating the precipitate to produce a prepared sample (e.g. para’s 0032, 0069-0070, 0092).  Bin Kingombe et al disclose the magnetic particles can comprise iron oxide (e.g. para 0020).  Bin Kingombe et al discloses that after recovering the magnetic particles with bound microorganisms, the magnetic particles may be washed in a washing buffer and then collecting the particles with the magnet (e.g. para 0033).  However, Bin Kingombe et al does not teach nor fairly suggest collecting the precipitate and the supernatant into separate sterile containers; capping each of the sterile containers and leaving the sterile containers undisturbed for a preselected period of time, whereby enriched collection samples are formed therein; transferring a quantity of each of the enriched collection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GARY COUNTS/Primary Examiner, Art Unit 1641